Citation Nr: 1030318	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-22 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to 
November 1982 and from January 2003 to June 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Before addressing the merits of the service connection claims at 
issue, the Board finds that additional development of the 
evidence is required.

First, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his current 
low back problems on the basis of in-service incurrence or 
aggravation of a preexisting disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a 
medical opinion when necessary to decide a claim). 

Second, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his current 
gout disorder on the basis of in-service incurrence or 
aggravation of a preexisting disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a 
medical opinion when necessary to decide a claim). 

Third, the Veteran must be scheduled for a VA examination by a 
VA psychiatrist to obtain a medical opinion concerning the 
etiology of any current psychiatric disorder to include PTSD on 
the basis of in-service incurrence.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4) (VA must have the Veteran examined for a 
medical opinion when necessary to decide a claim).  In this 
regard, the Board acknowledges on July 13, 2010, VA recently 
amended its regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39,843 - 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3).  In the present case, the Veteran's alleged 
stressor of mobilization with the threat and fear of going into 
combat (see March 2009 stressor statement) may be related to 
"fear of hostile military or terrorist activity," as 
contemplated by the amended regulation.  In light of the amended 
PTSD regulation, the VA examiner should determine whether the 
claimed stressor is adequate to support a diagnosis of PTSD, and 
if so, whether the Veteran's alleged PTSD symptoms are related to 
the claimed stressor.

Fourth, the Veteran's service treatment records (STRs) from his 
second period of service from January 2003 to June 2003 are 
present in the claims folder.  However, STRs from the Veteran's 
first period of service from August 1982 to November 1982 have 
not been secured.  VA is required to obtain the Veteran's STRs or 
other "relevant" service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts to 
obtain records from a Federal department or agency, the efforts 
to obtain these records must continue until they are obtained 
unless it is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  On remand, it is 
essential for the Agency of Original Jurisdiciton (AOJ) to make 
every effort to obtain whatever STRs may exist dated from August 
1982 to November 1982 at the National Personnel Records Center 
(NPRC) or at other appropriate locations.  If no records are 
available, a negative reply to that effect is required.    

Fifth, with regard to the Veteran's claim for PTSD, although the 
RO sent Veterans Claims Assistance Act of 2000 (VCAA) notice 
letters dated in October 2004, June 2005, July 2005, and March 
2009, none of these letters specifically advised the Veteran of 
the unique requirements necessary to substantiate the claim for 
PTSD.  That is, the Veteran was not advised that establishment of 
service connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD in accordance with VA regulations; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  
This letter should also comply with the U.S. Court of Appeals for 
Veterans Claims (Court) case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Specifically, this letter should specifically 
advise him concerning the elements of a disability rating and an 
effective date, which will be assigned if any of the Veteran's 
service connection claims are granted.

Sixth, the Veteran's VA treatment records on file from the VA 
Medical Center (VAMC) in Tuscaloosa, Alabama only date to May 
2009.  If the Veteran has received additional VA treatment these 
records should be secured.  VA's duty to assist includes 
obtaining records of his relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2009).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive knowledge of evidence generated by 
VA).  Therefore, the AOJ should take appropriate steps to 
determine whether the above VA medical records are available and 
if so, to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
his service connection claim for PTSD.  
Specifically, with regard to PTSD, this 
letter should advise the Veteran that 
establishment of service connection for 
PTSD has unique requirements:  (1) medical 
evidence diagnosing PTSD in accordance 
with VA regulations; (2) credible 
supporting evidence that the claimed 
in-service stressor actually occurred; and 
(3) medical evidence of a link between 
current symptomatology and the claimed 
in-service stressor.  38 C.F.R. 
§ 3.304(f).  In addition, this VCAA notice 
letter should comply with the recent Court 
case of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter must 
advise him that a downstream disability 
rating and an effective date will be 
assigned if his service-connection claims 
are granted.

2.	Contact the NPRC or any other appropriate 
locations and attempt to secure the 
Veteran's STRs for his initial period of 
service from August 1982 to November 1982.  
If such records do not exist, or further 
attempts to secure them would be futile, a 
response to that effect is required and 
must be associated with the claims file.  

3.	Then obtain the records of any relevant VA 
medical treatment after May 2009, 
including records from the VAMC in 
Tuscaloosa, Alabama.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

4.	Then arrange for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of his current low back 
condition.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims folder must be made available 
for review for the examination and the 
examination report must state whether such 
review was accomplished.   

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an opinion 
responding to the following questions:

(A)	Did the Veteran have a low back 
condition prior to entering his 
second period of military service 
in January 2003, i.e., a pre-
existing disability?  (see private 
treatment records dated in May 
1994, January 1995, March 1995, 
February 1996, August 1999, April 
2002 (green tabs), and National 
Guard treatment report and line of 
duty finding dated in July 2002 
(white tab) - all revealing 
treatment for chronic low back 
pain, a low back strain, and 
scoliosis prior to his second 
period of service).

(B)	 If he did have a preexisting 
low back disability, did this 
condition permanently increase 
in severity during his military 
service from January 2003 to 
June 2003?  (See lay statements 
of fellow soldiers received in 
November 2004 (pink tabs) that 
discussed low back pain during 
service after falling down in 
an obstacle course in March 
2003.  Assume these lay 
statements are credible 
regarding the incident).  

(C)	If there was a measurable 
increase in severity of a pre-
existing low back condition 
during his military service 
from January 2003 to June 2003, 
is this permanent increase in 
severity due to the natural 
progression of the condition?  

(D)	In the alternative, is it at 
least as likely as not 
(50 percent or more probable) 
that a separate, current low 
back condition had its onset 
either during his military 
service from January 2003 to 
June 2003, or during a period 
of active duty for training 
during (ACDUTRA) in July 2002 
(see July 2002 National Guard 
ACDUTRA treatment report and 
line of duty finding (white 
tabs).  
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.	Then arrange for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of his current gout disorder.  He 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.   

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an opinion 
responding to the following questions:

(A)	Did the Veteran have a gout 
disorder prior to entering his 
second period of military service 
in January 2003, i.e., a pre-
existing disability?  (see private 
treatment record dated in January 
2003 (green tab), and STRs dated 
in January 2003 and February 2003 
(white tabs)).

(B)	 If he did have a preexisting 
gout disorder, did this 
condition permanently increase 
in severity during his military 
service from January 2003 to 
June 2003?  (see STRs dated in 
January 2003 and February 2003 
(white tabs)), and post-service 
VA treatment records dated from 
2003 to 2009 showing treatment 
and medication for gout (yellow 
tabs)).    

(C)	If there was a measurable 
increase in severity of a pre-
existing gout disorder during 
his military service from 
January 2003 to June 2003, is 
this permanent increase in 
severity due to the natural 
progression of the condition?  

(D)	In the alternative, is it at 
least as likely as not 
(50 percent or more probable) 
that his current gout disorder 
had its onset during his 
military service from January 
2003 to June 2003?
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

6.	Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to 
determine the nature and etiology of any 
PTSD or other psychiatric disorder 
present.  This examination must be by a 
psychiatrist since the other evidence of 
record is inconclusive. 

Advise the Veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A)	Does the Veteran have PTSD?

(B)	If he has PTSD, please 
specifically state whether or not 
his claimed stressor (mobilization 
with the threat and fear of going 
into combat - see March 2009 
stressor statement) is related to 
the Veteran's fear of hostile 
military or terrorist activity (in 
other words, please confirm 
whether or not the claimed 
stressor is adequate to support a 
diagnosis of PTSD under the 
amended PTSD regulation). 

(C)	If the claimed stressor is 
adequate to support a diagnosis of 
PTSD, is it at least as likely as 
not (meaning 50 percent or more 
probable) that the Veteran's PTSD 
is related to the alleged stressor 
discussed above?

(D)	If a diagnosis of a psychiatric 
disorder other than PTSD is made, 
it is requested that the examiner 
render an opinion as to whether it 
is at least likely as not 
(meaning 50 percent or more 
probable) that the Veteran has a 
permanent, chronic psychiatric 
disorder caused by or related to 
his military service.  In making 
this determination, please specify 
whether any current psychiatric 
disorder is permanent and chronic 
in nature, or acute and 
transitory.  See VA treatment 
records dated from 2004 to 2008 
diagnosing depression, anxiety, 
and alcohol abuse; VA psychiatry 
consult dated in November 2004 
relating depression and anxiety at 
that time to exacerbation of 
stress of being activated to 
military service (yellow tabs).     

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather, that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide the requested opinion, 
please expressly indicate this and discuss 
why this is not possible or feasible.

7.	After completion of this development, then 
readjudicate the claims at issue.  If 
these claims are not granted to the 
Veteran's satisfaction, send the Veteran 
and his representative a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


